Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 34 objected to because of the following informalities:  The first instance of “LAHX” should read --(LAHX)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048).
Regarding claim 1, LePoudre teaches a system for conditioning air for an enclosed space, the system comprising:
a process plenum having a plenum inlet and a plenum outlet (Figure 1, starting at 102 and moving into 101), the process plenum configured to direct air in an airflow path from the plenum inlet to the plenum outlet (Figure 1, air comes in to 102 and flows into 101 via the plenum);
a liquid to air membrane energy exchanger arranged inside the process plenum (Figure 1, 108, Figures 3-4, 300 and 400), the LAMEE comprising a desiccant flow path separated from the air flow path by a membrane (Figure 4, 428, membrane(s) 404, 408 shows airflow path(s)), the LAMEE configured to circulate a desiccant through the desiccant flow path and remove water from the air in the airflow path (¶43,¶32-33), a moisture content of the air at a LAMEE outlet being lower than a moisture content of the air at a LAMEE inlet (¶24); and
a cooler in arranged inside the process plenum downstream of the LAMEE, the cooler configured to cool the air, a temperature of the air at the outlet of the cooler being lower than a temperature of the air at an inlet of 
LePoudre does not disclose where the cooler/HVAC component of the process plenum downstream of the LAMEE is a direct evaporative cooler.
However, Belding discloses a direct evaporative cooler (Figure 11, 26) downstream from a desiccant in a supply plenum (Figure 11, 8 to 26 to 30) in order to provide accurate temperature and humidity control (col. 5, lines 59-67, col. 3, lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a direct evaporative cooler downstream of the LAMEE in LePoudre in order to provide more accurate temperature and humidity control for the target space.
Regarding claim 2, LePoudre as modified teaches all of the limitations of claim 1, wherein
the LAMEE is a first liquid to air membrane energy exchanger and the DEC is a second liquid to air membrane energy exchanger (the DEC can be considered a LAMEE because liquid and air exchange energy via a membrane).
Regarding claim 11, LePoudre as modified teaches all of the limitations of claim 1, further comprising:
a regeneration system configured to increase a concentration of at least a portion of the desiccant exiting the LAMEE (Figure 1, 120).
Regarding claim 41, LePoudre teaches a method ofconditioning air for an enclosed space, the system comprising:
directing air through a process plenum having a plenum inlet and a plenum outlet, the air entering the plenum at a first temperature (Figure 1, starting at 102 and moving into 101);
directing the air through a liquid to air membrane energy exchanger arranged inside the process plenum (Figure 1, 108, Figures 3-4, 300 and 400), a first moisture content of the air being higher at a LAMEE inlet compared to a second moisture content of the air at a LAMEE outlet (¶24), 
directing a desiccant through the LAMEE, the desiccant and air separated by a membrane of the LAMEE (Figure 4, 428, membrane(s) 404, 408 shows airflow path(s)), the LAMEE configured to remove water from the air using the desiccant (¶43,¶32-33), a first concentration of water in the desiccant being lower at a LAMEE inlet compared to a second concentration of water in the desiccant at a LAMEE outlet, the desiccant at the LAMEE outlet being a dilute desiccant (¶43,¶32-33, the desiccant absorbs water from the air 
delivering the air to the enclosed space, the air exiting the plenum outlet at a second temperature lower than the first temperature (¶24).
LePoudre does not disclose a direct evaporative cooler downstream of the LAMEE.
However, Belding discloses a direct evaporative cooler (Figure 11, 26) downstream from a desiccant in a supply plenum (Figure 11, 8 to 26 to 30) in order to provide accurate temperature and humidity control (col. 5, lines 59-67, col. 3, lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a direct evaporative cooler downstream of the LAMEE in LePoudre in order to provide more accurate temperature and humidity control for the target space.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Bhatti (US20100058778).
Regarding claim 3, LePoudre as modified teaches all of the limitations of claim 2, but does not teach the particulars of claim 3.
However, Bhatti discloses utilizing an evaporative cooler downstream of a desiccant (Figure 1, 140 downstream of 130), where the evaporative cooler utilizes water taken from the airstream for evaporative cooling (Figure 1, 142, 160, ¶16-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize moisture taken from the supply airstream by the first LAMEE in LePoudre to run the evaporative cooler in LePoudre as modified in order to avoid the usage of an external water supply and to make efficient use of the moisture taken by the first LAMEE in LePoudre.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Coutu (US20130056177).
Regarding claim 6, LePoudre as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 6.
However, LePoudre recognizes the active cooling of desiccant for the LAMEE (¶28) and Coutu notes the use of a heat exchanger for conditioning desiccant temperature (Figure 3, 140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a heat exchanger for the active desiccant cooling in LePoudre in order 
 Regarding claim 7, LePoudre as modified teaches all of the limitations of claim 6, wherein
the heat exchanger is external to the process plenum (Figure 1, 126, Figure 3, 126 of Coutu).
Regarding claim 10, LePoudre as modified teac0hes all of the limitations of claim 6, wherein
the heat exchanger is a liquid to liquid heat exchanger (Figure 3, 140, 136, ¶69). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Coutu (US20130056177) as applied to claim 6, further in view of Yaegar (US20130244046).
Regarding claim 8, LePoudre as modified teaches all of the limitations of claim 6, but does not teach the particulars of claim 8.
However, Yaegar discloses that polymer coolers are durable and have increased longevity (¶9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a polymer fluid cooler as the heat exchanger to realize long operating life and durability in the heat exchanger.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Coutu (US20130056177) as applied to claim 6, further in view of Inglis (US4805317).
Regarding claim 9, LePoudre as modified teaches all of the limitations of claim 6, but does not teach the particulars of claim 9.
However, Inglis discloses that it is known to utilize outdoor air to cool a desiccant (col. 1, lines 50-60).
Therefore, it would have been obvious to utilize outdoor air to cool the desiccant in LePoudre as modified in order to reduce system cost via the utilization of an abundant, free cooling media.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Al-Hadhrami (US20110138832).
Regarding claims 12-13, LePoudre as modified teaches all of the limitations of claim 11, but does not teach the particulars of claims 12-14.
However, Al-Hadhrami discloses wherein a regeneration system comprises a regeneration unit in fluid connection with a desiccant system (analogous to LAMEE), see Figure 1, 20, wherein the regeneration unit is configured to receive a desiccant stream and separate water from the desiccant (Figure 1, loop 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a regeneration unit within the regeneration system of LePoudre in order to make efficient use of the removed moisture in LePoudre as modified for feeding the DEC and to enable better air cooling in areas of high humidity.
Regarding claim 14, LePoudre as modified teaches all of the limitations of claim 12, wherein
the first output stream is transported to a desiccant tank configured to receive the first output stream and the desiccant exiting the LAMEE (Figure 1, 128).
Claim 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Bhatti (US20100058778).
Regarding claim 23, LePoudre teaches a system for conditioning air for an enclosed space, the system comprising:
a process plenum configured to direct air from a process inlet to a process outlet, the process inlet 
a first liquid to air membrane energy exchanger arranged inside the process plenum (Figure 1, 108, Figures 3-4, 300 and 400), the LAMEE configured to use a liquid desiccant flowing through the LAMEE to reduce the humidity of the air, a first concentration of water in the liquid desiccant at a fluid inlet of the LAMEE being lower than a second concentration of water in the liquid desiccant at a fluid outlet of the LAMEE (¶24, ¶27, ¶32-33).
LePoudre does not teach a second LAMEE arranged inside the process plenum configured to use water flowing therethrough to evaporatively cool the air, a temperature of the air at an air outlet of the second LAMEE being lower than a temperature of the air at an inlet of the LAMEE.
However, LePoudre does recognized further conditioning the air downstream of the LAMEE before being outlet into the space (Figure 1, 112) and Bhatti discloses utilizing an indirect evaporative cooler downstream of a desiccant (Figure 1, 140 downstream of 130), where the evaporative cooler utilizes water taken from the airstream for evaporative cooling (Figure 1, 142, 160, ¶16-17). In the instant case, 140 of Bhatti can be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an indirect evaporative cooler downstream of the LAMEE in LePoudre, thereby providing a second LAMEE, in order to provide accurate temperature control for the air entering the conditioned space.
Regarding claim 24, LePoudre as modified teaches all of the limitations of claim 23, but does not teach the particulars of claim 24.
However, as noted herein, Bhatti discloses the utilization of water from a supply airstream which has been removed from that airstream in an indirect evaporative cooler. Furthermore, LePoudre, as noted herein, discloses that the first LAMEE removes moisture from the supply airstream.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize moisture taken from the supply airstream by the first LAMEE in LePoudre to run the evaporative cooler in LePoudre as modified in order to avoid the usage of an external water supply and to make efficient use of the moisture taken by the first LAMEE in LePoudre.
Regarding claim 26, LePoudre as modified teaches all of the limitations of claim 23, wherein
the LAMEE1 is configured to use the liquid desiccant flowing through the LAMEE1 to remove heat from the air, a temperature of the desiccant at a desiccant outlet of the LAMEE1 being higher than a temperature of the desiccant at a desiccant inlet of the LAMEE1 (¶24).
Regarding claim 27, LePoudre as modified teaches all of the limitations of claim 23, further comprising
a regenerator system in fluid connection with a desiccant flow path through the LAMEE1, the regenerator system configured to increase a concentration of the liquid desiccant at the fluid inlet of the LAMEE1 relative to the fluid outlet of the LAMEE1 (Figure 1, loop of 130).
Regarding claim 33, LePoudre as modified teaches all of the limitations of claim 23, but does not teach the particulars of claim 33.
However, Bhatti additionally discloses utilizing makeup air to provide replenishment air to the enclosed space (Figure 3, “MAKEUP AIR”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a makeup air unit configured to provide replenishment air to the enclosed space in LePoudre in order to keep the space fresh, healthy, and comfortable.
Allowable Subject Matter
Claims 15-16 and 34-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the separation of the desiccant stream out of the tank as claimed is not shown in the prior art of record and given that this practice is not one which one of ordinary skill in the art would recognize as basic and common, impermissible hindsight would be required to construct the claimed invention from the prior art.
Claim 16 depends from claim 15.
Regarding claim 34
Claim 35 depends from claim 34.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 

/SCHYLER S SANKS/Examiner, Art Unit 3763